— Appeal from an order of the Supreme Court (Doran, J.), entered February 7, 1991 in Schenectady County, which dismissed the complaint for, inter alia, failure to exhaust administrative remedies.
Since the time that plaintiff filed his notice of appeal, defendant James N. Tedisco has submitted an affidavit agreeing to change the symbol he uses in his campaign literature. Because this effectively grants plaintiff the relief he requested in the complaint, i.e., to enjoin Tedisco from using his current campaign symbol, this appeal has been rendered moot (see, Matter of Herald Co. v O’Brien, 149 AD2d 781, 782; Matter of Beyah v LeFevre, 142 AD2d 829).
Mahoney, P. J., Casey, Weiss and Crew III, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.